Exhibit 10.15

 



 

 

 

 

 

 

 

 

 

 

Purchase Order for

Software Commissioned Development

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project name: Secondary development project for the Online Trading Computer IT
System of HongKong Takung Assets and Equity of Artworks Exchange Co., Ltd.

 

Commissioning party: HongKong Takung Assets and Equity of Artworks Exchange Co.,
Ltd.

 

Commissioned party: Shenzhen Qianrong Cultural Investment Development Co., Ltd.

 



1

 

 

Purchase Order for Software Commissioned Development

 

In accordance with the relevant provisions of the Cooperation Agreement
No.[2014003] between HongKong Takung Assets and Equity of Artworks Exchange Co.,
Ltd. (Party A) and Shenzhen Qianrong Cultural Investment Development Co., Ltd.
(Party B), Party A hereby engages Party B to choose and hire qualified
developer(s) to carry out secondary development on top of Party A’s “Online
Trading Computer IT System” that has already been launched, so as to meet the
business development needs of Party A. This Purchase Order is therefore signed
and issued.

 

1. Contents, format and requirements of this Project

 

(1) Under this Project, Party A requests to develop new business functions on
top of Party A’s “Online Trading Computer IT System” that has already been
launched to meet the business development needs of Party A

 

(2) The name, prices and other matters of the new business functions to be
developed as requested by Party A are set out in the table below:

 

No. Module and functions

Unit price

(in 10 thousand HK $)

(1)

2.0 business upgrade: including optimization of methods for funds flow of
listing fee from subscription business, and custodian fee etc.; optimization of
agency business increase and commission settlement; collection and settlement of
artworks management fee; provision of Traders’ Lounge; development of
value-added business for traders; enabling “non-trading transfer” of art units;

 

 

60

(2)

3.0 business upgrade: profiting from stack orders; short selling and borrow
selling.

 

 

50

 

(3)

Bank related: Wing Lung Bank connection and settlement modification;
modification of Wing Lung large quantities account opening to instant
optimization; China Merchants Bank Hong Kong Branch connection; Multi-bank
settlement process development; change of main settlement bank; optimization of
account opening process; Wing Lung Bank customers’ transfer of settlement bank
to China Merchants Bank Hong Kong Branch

 

 

100

 

 



2

 

 



(4)

Trader accounts related: optimization of traders’ account opening and account
opening process; traders referral enquiries

 

 

20

 

(5)

WeChat public platform: platform-related development, WeChat WEB prices

 

 

20

 

(6)

All people are agents and commission rebate: binding in advance, optimization of
commission rebate

 

 

20

 

(7)

Stock platform: stock platform system

 

220 (8) Others: Hang Seng Bank client side connection, English version of
account opening, account opening in Singapore, champion list, optimization of
non-trading transfer

 

9.5

 

 



Note: The above is a summary of specifications only, details are set out in the
Appendix.

 

2. Technical standards and parameters that the software system should achieve

 

(1) Details of the technical standards and parameters that the function designs
of the software system should achieve are set out in the attached “Specification
of Demands”.

 

(2) The function setting and security design of the software system shall comply
with the industry regulations and requirements.

 

3. Basic scope of work of the developer:

 

i. Development, testing, installation, tuning and delivery of the software
products under this Project;

 

ii. Modification based on the comments of Party A during the development;

 

iii. Training of operators and technical staff of Party A;

 

iv. Consultation on daily use and daily maintenance of software system during
the warranty period.

 



3

 

 

4. Payment and settlement methods:

 

(1) Consideration of this Purchase Order: HK$4,995,000.00.

 

(2) Payment method of consideration and deadline:

 

Upon taking effect of this Purchase Order, Party A shall make payment of
consideration under this Purchase Order based on the actual development progress
of Party B, and the consideration shall be paid in full by the time when 80% of
the functions under the Purchase Order are achieved.

 

5. Time, place and method of performance:

 

(1) Development shall commence upon taking effect of this Purchase Order;

 

(2) Upon completion of development and project testing, a professional engineer
shall be sent to Party A’s designated machine room for on-site installation and
testing.

 

6. Deliverables and criteria for acceptance:

 

(1) Deliverables

 

Party B shall deliver all software under this Project, and deliver the original
source codes of the software at the same time.

 

(2) Criteria for acceptance

 

The criteria for acceptance of the software system is set out in the attached
“Specification of Demands” entered into by the parties.

 

(3) Procedures for acceptance

 



i. The information system will be considered completed upon expiry of trial
running period and meeting the design requirements of Party A. Upon completion,
Party B shall notify Party A in writing for acceptance of completion. Party A
shall, within ninety (90) days upon receipt of the notice for acceptance of
completion, determine the specific dates for the parties to carry out acceptance
of completion of the system in accordance with the provisions of this contract.

 





ii. If acceptance of completion is not passed due to Party B’s or developer’s
fault, Party A shall have the right to request adjustments to the software
system until the acceptance of completion is given.



 



4

 

 



iii. If Party A fails to organize acceptance of completion or to provide any
opinion on modification within four (4) months from receipt of the notice for
acceptance of completion under this Project not due to Party B’s fault,
acceptance of completion is deemed to have been given.



 

7. Warranty period, product maintenance and upgrade:

 



The free guarantee and maintenance period is one year, commencing from the date
on which the acceptance of completion of the Project is given. During the
warranty period, Party B and the developer shall provide Party A with business
function upgrades and business demand upgrades for the software system of the
exchange.



 

8. Intellectual property rights, use right and confidentiality obligations

 

(1) Intellectual property rights

 

i. Party A shall have the right to apply for the patent of the software system
under this Project.

 

ii. For the software developed by Party B as engaged by Party A under this
contract, Party B shall provide Party A with the technical files and original
source codes for the implementation of business functions of the core
application systems. Party A has the intellectual property rights of such
software, and Party A has the right to apply for the patents of such software
systems.

 

(2) Use right

 

i. The software of which the use right is solely owned by Party A shall only be
used in the business of Party A (including headquarters and branches and its
designated machine rooms).

 

ii. Party A may carry out secondary development of the systems according to its
business needs.

 

iii. When using the software of third-party manufacturers provided by the
developer (if any), Party A shall use in accordance with the agreement between
the developer and the third party on use of such software.

 

9. Miscellaneous:

 

(1) This Purchase Order has four copies, each party keeps two copies, which
shall have equal effect. This Purchase Order shall be effective from the date on
which the authorized representatives of the parties sign on the signing page.

 

(2) This contract includes the attached “Specification of Demands” as below.

 

(End of text)

 



5

 

 

(This is the signing page)

 

 

 

Name of Party A: HongKong Takung Assets and Equity of Artworks Exchange Co.,
Ltd. (chop)

 

 

Authorized representative: ____(signature and chop)____

 

Date: 16 September 2014

 

 

Name of Party B: Shenzhen Qianrong Cultural Investment Development Co., Ltd.

 

Authorized representative: ____(chop)_______________

 

Date: 16 September 2014

  

6



 

 

